PER CURIAM:
Rolando Martinez appeals a district court judgment and order summarily dismissing his 28 U.S.C. § 2241 (2000) petition. The district court denied relief because the holding in Zadvydas v. Davis, 533 U.S. 678, 121 S.Ct. 2491, 150 L.Ed.2d 653 (2001), did not apply to inadmissible aliens like Martinez. In Clark v. Martinez, — U.S. — , 125 S.Ct. 716, 160 L.Ed.2d 734 (2005), the Supreme Court held the holding in Zadvydas did apply to inadmissible aliens. Accordingly, we vacate the district court judgment and remand for further proceedings. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

VACATED AND REMANDED